Citation Nr: 0844147	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-40 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity, 
including such symptoms as sleep disturbances, nightmares, 
panic attacks, mild memory loss, avoidance techniques, 
flashbacks, circumstantial speech and an inability to adapt 
to stressful situations.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 50 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a June 2008 letter informed the veteran of the 
above requirements.  However, this letter was sent after the 
initial adjudication by the AOJ and no subsequent 
readjudication took place.  Failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) petition for cert. filed _ 
U.S.L.W._(March 21, 2008) (No. 07A588).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Prior to the initial adjudication by the AOJ, a January 2007 
letter notified the veteran that he must submit evidence that 
his service-connected PTSD had increased in severity, that 
his disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent, and advised him of 
the types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse.  There was no reference, however, to the effect 
of the condition's worsening on the veteran's employment and 
daily life, or to the diagnostic criteria for establishing a 
higher rating for his service connected PTSD.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his August 2008 hearing, the 
veteran testified that he had to limit his work as a 
photographer because he found certain events such as weddings 
to be too stressful.  He further testified that he frequently 
stayed up late and enjoyed being alone.  Thus, as the Board 
finds the veteran had actual knowledge of this requirement, 
any failure to provide him with adequate notice of this 
element is not prejudicial.  See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a November 2007 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected PTSD.  Although no subsequent re-
adjudication took place after the November 2007 SOC was 
issued, the Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and the provisions 
of special monthly compensation, see 38 C.F.R. Part 4, and 
the veteran was afforded a hearing in August 2008.  At the 
August 2008 hearing, the essence of the veteran and his 
representative's argument was that the veteran's disability 
is of such severity that he should be given a higher 
disability rating, thus demonstrating actual knowledge of 
this requirement.  Accordingly, the Board finds that any 
error with regard to this notice element is not prejudicial.  
See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in February 2007 in connection with 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD is currently assigned a 30 
percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 30 percent 
for PTSD.  The veteran has been shown to have occupational 
and social impairment with reduced reliability and 
productivity.

In this case, the veteran has been assigned GAF scores 
ranging from 47 to 55.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (panic attacks and sleep impairment) as well 
as the 50 percent rating (circumstantial speech, difficulty 
adapting to stressful situations and difficulty in 
establishing and maintaining effective work and social 
relationships).

The Board finds that the clinical evidence more closely 
assesses the veteran's occupational and social impairment 
around the 50 percent rating.  Socially, the veteran has 
never married and he does not have any children.  The 
February 2007 VA examiner reported that the veteran had been 
socially isolated for years and that this behavior had 
increased in the past several months.  The examiner also 
reported that the veteran has avoided crowds for years, 
stating that he gets confused and feels disoriented.  The 
veteran also reported that he had heightened startle 
response, particularly in response to unexpected loud noises 
and helicopters.  He typically avoids stimuli that would 
remind him of Vietnam. 

Industrially, the February 2007 VA examiner noted that the 
veteran was typically able to cope with his Vietnam 
experiences by distracting himself, but now he is no longer 
able to work or do other activities due to his physical 
disabilities, and thus, his PTSD symptoms have become more 
severe.  The veteran reported that in the past, his PTSD did 
not interfere with work, but now he will turn down jobs 
because he does not want to be around others, or he feels too 
emotionally distressed.  The examiner noted that this had 
been a problem for the past five to six months.  The examiner 
also noted that until recently, the veteran had been fairly 
successful as a commercial photographer; however he was now 
having lost time and decreased productivity due to his 
psychiatric symptoms.

Since the veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as nightmares, efforts to avoid his 
memories of Vietnam, diminished interest in some activities, 
detachment from others, circumstantial speech, and 
exaggerated startle response, see Mauerhan, supra, the Board 
concludes that the veteran's overall level of disability more 
nearly approximates that consistent with a 50 percent rating.  
In this regard, the February 2007 VA examiner noted that the 
veteran had previously been able to control his PTSD symptoms 
relatively well through activity and distraction, but that 
the veteran's lack of ability to distract himself due to 
physical disability had exacerbated his symptoms.  The 
examiner continued that the veteran had more pronounced 
symptoms of PTSD and that based on past evaluations, it 
appeared that the severity and frequency of his PTSD symptoms 
had increased.  The examiner stated that the veteran's 
symptoms were of at least moderate severity.  The examiner 
concluded that clearly, the veteran's medical problems 
contributed to his problems in overall functioning; however, 
there appeared to have been significant changes in his 
psychosocial functioning and quality of life as linked to his 
PTSD alone.  

Similarly, the veteran's GAF scores, ranging from 47 to 55 
during the appeal period, are indicative of serious to 
moderate impairment.  However, a GAF score is, of course, 
just one part of the medical evidence to be considered and it 
is not dispositive.  Nonetheless, the Board notes that prior 
to filing his claim in November 2006, the veteran's GAF 
scores ranged from 70 in November 2003 to 65 in September 
2006, providing further evidence in support of the veteran's 
claim that his PTSD increased in severity when he filed his 
claim in November 2006.  Thus, in evaluating all of the 
evidence of record, the Board finds that the veteran's 
symptoms more nearly approximate moderate to severe social 
and occupational impairment, or a 50 percent disability 
evaluation.

However, neither the symptoms nor the GAF scores assigned, 
varying from 47 to 55, are consistent with a higher 
disability rating.  For example, at the February 2007 VA 
examination, the veteran reported that he was able to perform 
activities of daily living such as cooking and cleaning.  At 
the examination, he was alert, cooperative and neatly groomed 
with good hygiene.  Conversation was logical and coherent.  
The veteran admitted to very fleeting suicidal ideation but 
he had no intent or plan.  The veteran denied ideation to 
harm others, hallucinations and delusions.  His insight and 
judgment appeared intact.  In addition, although the veteran 
has never been married, he did report that he has had a 
girlfriend and despite limiting his work, he is still 
employed.  Thus, the veteran is not unable to establish and 
maintain effective relationships.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he meets the requirements for a 
50 percent schedular rating, but no higher.  In this regard, 
although there is evidence of reduced reliability and 
productivity, circumstantial speech, difficulty in adapting 
to stressful situations and difficulty in establishing and 
maintaining effective work and social relationships, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating; and the veteran exhibits none of 
the criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a higher disability or total schedular 
evaluation for PTSD are not met for any portion of the appeal 
period.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for PTSD.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 50 
percent for any portion of the appeal period.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In fact, the February 2007 VA examiner 
indicated that the veteran remained employable from a 
psychiatric perspective.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

An increased evaluation for service-connected PTSD from 30 
percent to 50 percent, but not higher is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


